 

 
 
Exhibit 10.30
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
WHEREAS, Clifford E. Berman (the “Executive”) and SXC Health Solutions, Inc.
(the “Company”) executed an employment agreement (“Agreement”) executed February
16, 2008;
WHEREAS, the Company and Executive desire to amend the Agreement to fully
satisfy the requirements of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”), and to clarify other aspects of the Agreement;
NOW, THEREFORE, BE IT RESOLVED, in accordance with the foregoing recitals, the
Agreement is amended as follows:
1.    
Subsection 5.2(b) of the Agreement shall be deleted in its entirety and replaced
with the following:

“(b) Termination by Company Without Cause. If the Triggering Event was a
Termination by the Company Without Cause, then Executive shall be entitled to
receive (i) Executive's Annual Base Compensation and accrued but unpaid vacation
through the date thereof; (ii) payment of Executive's Incentive Compensation
Bonus for the year in which the termination occurred, if any, pro rated to
Executive's date of termination (payable at the same time other members of the
Senior Management Team are paid their respective incentive compensation bonuses
which shall be in no event later than March 15 following the close of the
Company's fiscal year); and (iii) the Severance Benefit. “Severance Benefit”
means a payment equal to the Executive's Annual Base Compensation as of the date
of termination, payable according to the Company's regular payroll schedule,
less required tax withholding, commencing thirty (30) days from the date the
Company receives the Separation Agreement and General Release executed by
Executive. For purposes of this Section 5.2(b), any payment or benefit that the
Executive receives shall be treated as a “separate payment” for the application
of Section 409A of the Internal Revenue Code (“Code”). The Company intends to
rely on the involuntary separation from service exception of Treasury regulation
§1.409A-1(b)(9)(iii) if the Executive receives any payment or benefit due to his
Termination by the Company Without Cause. Executive's entitlement to the
benefits provided in subsections 5.2(b)(ii) and (iii) are contingent on
Executive signing a Separation Agreement and General Release provided by the
Company.”
2.    
Subsection 5.2(c) of the Agreement shall be deleted in its entirety and replaced
with the following:

“(c)    Termination Arising Out of a Change of Control. If the Triggering Event
was a Termination Arising Out of a Change of Control (defined below), then
Executive shall be entitled to receive (i) Executive's Annual Base Compensation
and accrued but unpaid vacation through the date thereof; (ii) payment of a
Executive's Incentive Compensation Bonus, if any, pro rated to Employee's date
of termination (payable at the same time other members of the Senior Executive
Team are paid their respective incentive compensation bonuses which shall be in
no event later than March 15 following the close of the Company's fiscal year);
and (iii) the Change of Control Severance Benefit. Executive's entitlement to
the benefits provided in subsections 5.2(c) (ii) and (iii) is contingent on
Executive signing a Separation Agreement and General Release provided by the
Company within a reasonable period of time following the date the Separation
Agreement and General Release is provided to Executive. “Change of Control
Severance Benefit” means a lump-sum payment, less required tax withholding,
equal to one and one-half times the Executive's Annual Base Compensation at the
time of termination, plus one (1) times the targeted amount of Executive's
Incentive Compensation at the time of termination. The Change of Control
Severance Benefit shall be paid within thirty days from the date the executed
Separation Agreement and General Release is received by the Company.
Notwithstanding the foregoing to the contrary, if the Compensation Committee
determines that the Executive is a Specified Employee then his Change of Control
Severance Benefit due under this paragraph (c) shall be made no earlier than the
six (6) month anniversary of the Triggering Event or upon the death of the
Executive, if earlier, pursuant to Section 409A of the Code. Notwithstanding
anything to the contrary contained in this Agreement, if and to the extent that
any payments and rights provided under this Agreement would cause Executive to
be subject to excise tax under Section 280G or Section 4999 of the Code, or the
corresponding section(s) of any future federal tax law, then the amount of the
payments shall be reduced to the extent necessary to

 

--------------------------------------------------------------------------------

 

avoid imposition of any such excise tax. All determinations of the amount of the
reduction shall be made by the Company's tax counsel, and the cost of making
such determination shall be paid by the Company.”
3.    The Agreement shall be amended by adding a new Subsection 5.4(e) as
follows:
“(e) 'Total Disability' means the Executive (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan which covers the
Executive. Subject to the provisions of Section 409A and the Treasury
regulations issued thereunder, any determination of whether the Executive
satisfies the definition of 'Total Disability' shall be made by the Compensation
Committee, based upon medical evidence from a physician selected by the
Compensation Committee. Any determination of whether the Executive satisfies the
definition of 'Total Disability' for purposes of this Agreement shall not be
construed as a determination for any other purpose.”
4.    Subsection 6.5(a) of the Agreement shall be amended by deleting the
following sentence:
“In particular, to the extent Executive becomes entitled to receive a payment or
a benefit upon an event that does not constitute a permitted distribution event
under Code section 409A(a)(2), then notwithstanding anything to the contrary in
this Agreement, such payment or benefit will be made or provided to Executive on
the earlier of (i) Executive's 'separation from service' with Company
(determined in accordance with Code section 409A); provided however, that if
Executive is a 'specified Executive' (within the meaning of Code section 409A),
Executive's date of payment shall be made on the date which is 6 months after
the date of Executive's separation from service with Company or (ii) Executive's
death.”
IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Employment Agreement of Clifford E. Berman, to be effective as of the date that
the last signatory to this Amendment signs below.
 
COMPANY:
 
EXECUTIVE:
SXC HEALTH SOLUTIONS, INC.
 
 

By:
/s/ Jeffrey G. Park
 
/s/ Clifford E. Berman
Chief Financial Officer
 
 
 
 
Date
12/22/2008
 
Date
12/15/2008
 

 

 